Citation Nr: 0626758	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died in September 2002, and the appellant is 
his widow. 

2.  At the time of his death, the veteran was service-
connected for abdominal gunshot wound residuals, rated 10 
percent, right buttock gunshot wound residuals, rated 40 
percent, right sciatic nerve trauma residuals, rated 40 
percent, peptic ulcer and peritoneal adhesions, rated 10 
percent, and a right ankle scar, rated noncompensable.

3.  The preponderance of the evidence reflects that the colon 
cancer diagnosed many years after service that caused the 
veteran's death from liver failure was not related to 
service.

4.  The preponderance of the evidence reflects that the 
veteran's service-connected abdominal gunshot wound residuals 
did not contribute to his death by impeding the treatment for 
the veteran's colon cancer, and none of his other service-
connected disabilities contributed to his death.

5.  The evidence reflects that at the time of his death, the 
veteran had been rated totally disabled for six years, he was 
not rated totally disabled continuously since his release 
from active duty, and he was not a prisoner of war.
CONCLUSIONS OF LAW

1.  The veteran's colon cancer that caused his death from 
liver failure was not incurred in or aggravated by service 
nor may the cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2005).

2.  Neither the veteran's abdominal gunshot wound residuals 
nor any other service-connected disorder was a contributory 
cause of his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2005).

3.  The veteran does not meet the definition of a deceased 
veteran under 38 U.S.C.A. § 1318 (West 2002), and his claim 
for benefits under this statute must therefore be denied as a 
matter of law.  38 U.S.C.A. § 1318(a),(b) (West 2002); 
38 C.F.R. § 3.22(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

The RO did not comply with the VCAA's timing requirements in 
this case, because it did not send a VCAA letter until 
January 2004, after it adjudicated the appellant's cause of 
death and § 1318 claims in separate, October 2002 and January 
2003 rating decisions.  This error was non-prejudicial, 
however.  In the case of the § 1318 claim, any VCAA error was 
non-prejudicial because, for the reasons explained below, 
this claim must be denied as a matter of law, as the 
undisputed facts, including those averred by the appellant, 
reflect that he does not meet the definition of a "deceased 
veteran" under § 1318.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision"); VAOPGCPREC 5-
2004 (June 23, 2004) (VA not required to provide VCAA notice 
where there is no legal basis for claim or where undisputed 
facts render the claimant ineligible for the benefit sought).

As to the cause of death claim, the timing error was rendered 
non-prejudicial by the RO's January 2004 VCAA letter and its 
subsequent readjudication of this claim in its June 2004 
supplemental statement of the case (SSOC).  Cf. Mayfield, 444 
F.3d at 1333-1334 (where initial decision preceded enactment 
of VCAA, VCAA notification timing problem may be cured by new 
VCAA notification followed by readjudication of the claim).  
The January 2004 letter indicated that the RO was working on 
both the cause of death and §1318 claims and, in an 
attachment entitled, "What the Evidence Must Show," 
explained how to establish entitlement to both benefits, 
including that to establish service connection for the cause 
of the veteran's death the appellant had to show that the 
veteran died from a service-related injury or disease.  In 
addition, in an attachment entitled, "What is the Status of 
Your Claim and How You Can Help," the RO explained the 
respective responsibilities of VA and the appellant in 
obtaining additional information and evidence and wrote, in 
bold print: "If there is any other evidence or information 
that you think will support your claim, please let us know."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the appellant has been provided with notice of what 
type of information and evidence are needed to substantiate 
her cause of death and § 1318 claims, she was not provided 
information regarding the effective date that would be 
assigned if either claim were granted.  Despite this 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny both claims, any question as to the 
appropriate effective date to be assigned is rendered moot, 
as there is no effective date to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claims.


Cause of Death

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 
38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-related condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2005).

Service connection for cancer may be presumed where it is 
shown that the cancer was present to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1) (2005).

In the present case, the death certificate indicates that the 
veteran died of liver failure secondary to colon cancer.  At 
the time of his September 2002 death, the veteran was 
service-connected for abdominal gunshot wound residuals, 
rated 10 percent, right buttock gunshot wound residuals, 
rated 40 percent, right sciatic nerve trauma residuals, rated 
40 percent, peptic ulcer and peritoneal adhesions, rated 10 
percent, and a right ankle scar, rated noncompensable.  A 
total rating based on individual unemployability had been 
assigned from September 1996.

There is no claim or indication that the colon cancer 
diagnosed many years after service that was the primary cause 
of the veteran's death from liver failure was related to his 
service.  Rather, the appellant claimed in her notice of 
disagreement (NOD) and Substantive Appeal (VA Form 9) that 
the veteran's gunshot wound residuals, specifically scar 
tissue, prevented more aggressive treatment for his cancer, 
which would have at least prolonged his life long enough for 
the appellant to be eligible for § 1318 benefits.  The Board 
will address the § 1318 issue below; the question as to the 
cause of death claim is whether the service-connected 
abdominal scar tissue was a contributory cause of death 
because it negatively affected the treatment that was 
administered to the veteran for his colon cancer.

The appellant stated in her Substantive Appeal that VA 
surgeons at two VA Medical Center (VAMCs) stated that the 
veteran's abdominal scar tissue made it impossible to check 
his lymph nodes during surgery in order to determine the 
extent of his cancer.  There are no such statements in the 
clinical records, but even if this was the case, it does not 
indicate that the veteran's abdominal gunshot wound residuals 
were a contributory cause of death.  The preponderance of the 
evidence reflects that these residuals did not contribute 
substantially or materially, combine to cause death, or aid 
or lend assistance to the production of death.  The November 
1996 VA hospital discharge summary indicates that the 
veteran's colon resection following diagnosis of his colon 
cancer was "essentially without incident."  Similarly, the 
VA discharge summary at the time of the veteran's death noted 
that three resections were done but did not indicate any 
difficulties caused by the veteran's gunshot wound residuals.  

Moreover, a review of the prior surgeries that the veteran 
underwent does not, as the appellant argues in her 
Substantive Appeal, warrant a different result.  While the 
April 1996 VA outpatient treatment (VAOPT) record note 
indicates that the VA physician was at that time unable to 
perform a laparoscopic cholecystectomy (although the veteran 
had undergone an open cholecystectomy in May 1994), there is 
no indication of a relationship between this inability to 
perform surgery and a negative effect on the veteran's colon 
cancer treatment or the cancer itself.  In addition, the 
treatment notes regarding the veteran's in-service colostomy, 
referred to by the appellant in her substantive Appeal, do 
not contain anything indicating a relationship between this 
procedure and an inability to treat the veteran's colon 
cancer many years later.  The December 1953 operation report 
of the colostomy closure does not note any abnormalities and 
states that the veteran tolerated the procedure well.  There 
is therefore nothing in these or any other treatment records 
that support the claim that the veteran's abdominal gunshot 
wound residuals contributed to his death by impeding the 
treatment for the veteran's colon cancer.

Thus, there is no medical evidence that the veteran's 
abdominal gunshot wound residuals contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death by impeding the 
treatment for his colon cancer.  Moreover, although appellant 
has so argued, her statements do not constitute competent 
evidence as to the cause of the veteran's death because she 
does not possess the requisite expertise to opine on this 
etiological issue.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  In sum, the preponderance of the competent, 
probative evidence of record reflects that the colon cancer 
that was the primary cause of the veteran's death is not 
related to service, and neither the abdominal gunshot wound 
residuals nor any other service-connected disorder was a 
contributory cause of his death.  It showed up years post-
service and may not be presumed to have been incurred 
therein.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for the 
cause of the veteran's must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


Section 1318

Under 38 U.S.C.A. § 1318(a) (West 2002), VA must pay death 
benefits to the surviving spouse of a "deceased veteran," 
in the same manner as if the veteran's death was service-
connected, even if, as in this case, the veteran died of non-
service-connected causes.  38 U.S.C.A. § 1318(b) defines a 
"deceased veteran" as a veteran whose death was not the 
result of his or her own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was rated by VA as totally disabling (either based on 
unemployability or on a schedular basis) if (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 years immediately preceding death; or 
(2) was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or (3) was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  See also 38 C.F.R. § 3.22(a) (2005).

In the present case, the ratings for the veteran's service-
connected disorders at the time of his death, described 
above, were a combined 70 percent.  He was, however, granted 
a total disability rating based on individual unemployability 
(TDIU) in a March 1997 rating, effective September 24, 1996.  
As the veteran died September 2002, he was rated totally 
disabled for 6 years prior to his death.  Thus, the veteran 
is not a "deceased veteran" as defined in 38 U.S.C.A. 
§ 1318(b)(1) (West 2002), for these benefits.  Moreover, the 
veteran was not rated totally disabling for at least five 
years after his June 1954 separation from service, so he does 
not meet the criteria of 38 U.S.C.A. § 1318(b)(2) (West 
2002).  Finally in this regard, the veteran was not a 
prisoner of war, so he is not a deceased veteran under 
38 U.S.C.A. § 1318(b)(3) (West 2002).

The Board notes that "hypothetical entitlement" is not a 
viable basis for establishing benefits under 38 U.S.C.A. § 
1318 (West 2002).  See 38 C.F.R. § 3.22(b) (2005) (defining 
"entitled to receive" to include 7 situations not including 
one in which the veteran was "hypothetically entitled" to 
receive a total disability evaluation); National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (allowing VA to 
construe the statutory language in this manner in its 
regulation implementing 38 U.S.C.A. § 1318).  Thus, to the 
extent that the appellant argues that the veteran should have 
been rated totally disabled at an earlier date, or that he 
would have been so rated had he not been "a proud man and 
determined to work," this argument is not cognizable as a 
matter of law.  The appellant also argues that had the 
veteran's service-connected abdominal gunshot wound residuals 
not impeded the treatment of his colon cancer, he would have 
lived an additional four years and thus met the definition of 
a deceased veteran in 38 U.S.C.A. § 1318(b)(1).  This 
argument must also be rejected because, even if it were true, 
the statute and regulation do not provide for one to be 
considered a deceased veteran under such a theory.

In sum, as the veteran does not fall within the statutory and 
regulatory definition of a "deceased veteran," the 
appellant is not entitled to DIC as the surviving spouse of a 
deceased veteran under 38 U.S.C.A. § 1318 (West 2002).  Her 
claim must therefore be denied as a matter of law.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC under 38 U.S.C.A. § 1318 (West 2002) is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


